Citation Nr: 1808484	
Decision Date: 02/09/18    Archive Date: 02/20/18

DOCKET NO.  06-27 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for an ear disorder, to include an acoustic neuroma.

3.  Entitlement to service connection for a left eye disorder, to include narrow angle glaucoma.

4.  Entitlement to service connection for skin cancer to include squamous cell carcinoma, to include as due to herbicide, asbestos, and chemical exposure.

5.  Entitlement to service connection for a bilateral shoulder disorder, to include injury residuals and rotator cuff tears.

6.  Entitlement to service connection for a chronic muscle disorder, to include muscle and tissue injury residuals.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David Nelson, Counsel


INTRODUCTION

The Veteran had active service from February 1960 to January 1962.

This case is before the Board of Veterans' Appeals (Board) on appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  This case was most previously before the Board in October 2014.

In August 2007 the Veteran gave testimony at a hearing at the RO before a local hearing officer.  In March 2009, the Veteran testified at a Board hearing before a Veterans Law Judge sitting at the RO.  Records indicate that the Veteran has been offered the opportunity to attend a second Board hearing as the Veterans Law Judge who had conducted his March 2009 hearing was no longer employed by the Board.  The Veteran, however, reportedly failed to respond to the Board's notice and has not requested another Board hearing on these matters.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks service connection for the disabilities on appeal as a result of his service in the Navy, to include as a result of a sexual assault during service.  The Veteran has been granted service connection for posttraumatic stress (PTSD) as a result of a sexual assault during service.  He also contends that he has skin cancer due to his claimed exposure to herbicides, asbestos, and other chemicals while performing his military duties.

In October 2014 the Board remanded this case for the purpose of having the AOJ take all steps necessary to attempt to locate and reconstruct the Veteran's claims file.  An August 2007 RO hearing transcript has been added to the record, and a review of July 2016 RO email correspondence appears to indicate that no further supplemental statements of the case were located.  VA medical records dated from March 2007 through January 2016 have also been associated with the Veteran's claims (VBMS) file.  The Board observes that it appears the available evidence obtainable in this case is of record and further efforts at reconstructing the Veteran's claims file would be of little use.

In July 2013 the Veteran underwent various VA examinations [VBMS, 7/19/13] that were to address the medical maters raised by this appeal.  Based on the circumstances of this case, the Board is unable to determine what exactly was of record for review at the time the July 2013 examinations were undertaken.  Accordingly, the Board finds that the Veteran should be scheduled for new VA examinations with medical opinions that are based on the Veteran's currently available claims file.


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment on and after January 12, 2016.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant non-VA medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the appellant which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional records are associated with the claims file, provide the Veteran with a hearing loss examination.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  The examiner must elicit a full history from the Veteran regarding his hearing loss and address the Veteran's lay statements.  An explanation for all opinions expressed must be provided.  

The examiner must answer the following:

a) Is it at least as likely as not (a 50 percent probability or more) that the Veteran's current hearing loss had onset in, or is otherwise caused by, active duty?

b) Is it at least as likely as not (a 50 percent probability or more) that hearing loss manifested itself to a compensable degree in the first post-service year?

4.  After any additional records are associated with the claims file, provide the Veteran with an ear examination.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  The examiner must elicit a full history from the Veteran regarding his claimed ear disorder and address the Veteran's lay statements, including his assertion that the disability is due to a gunnery accident and a severe beating during service.  An explanation for all opinions expressed must be provided.  

The examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the ear disorder had onset in, or is otherwise related to, active military service.  

5.  After any additional records are associated with the claims file, provide the Veteran with a left eye examination.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  The examiner must elicit a full history from the Veteran regarding his claimed left eye disorder and address the Veteran's lay statements, including his assertion that the disability is due to a gunnery accident and a severe beating during service.  An explanation for all opinions expressed must be provided.  

The examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the left eye disorder had onset in, or is otherwise related to, active military service.  

6.  After any additional records are associated with the claims file, provide the Veteran with a skin examination.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  The examiner must elicit a full history from the Veteran regarding his claimed skin cancer, to include his claimed exposures, and address the Veteran's lay statements.  An explanation for all opinions expressed must be provided.  

The examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the skin cancer had onset in, or is otherwise related to, active military service, to include as due to herbicide, asbestos, and/or chemical exposures.

7.  After any additional records are associated with the claims file, provide the Veteran with shoulder examination.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  The examiner must elicit a full history from the Veteran regarding his claimed shoulder disorder and address the Veteran's lay statements, to include an in-service assault that is the basis for service-connected PTSD.  An explanation for all opinions expressed must be provided.  

The examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the shoulder disorder had onset in, or is otherwise related to, active military service.  

8.  After any additional records are associated with the claims file, provide the Veteran with a muscles examination.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  The examiner must elicit a full history from the Veteran regarding his claimed muscles disorder and address the Veteran's lay statements.  An explanation for all opinions expressed must be provided.  

The examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the muscles disorder had onset in, or is otherwise related to, active military service.  

9.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2017).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

10.  Ensure compliance with the directives of this remand.  If a report is deficient in any manner, implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

11.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

